Title: From George Washington to Ephraim Blaine, 31 January 1778
From: Washington, George
To: Blaine, Ephraim



sir
Moore Hall [Pa.] January 31st 1778

This Letter will accompany one from the Committee of Congress requiring your attendance at this Place. In addition, I shall Inform you that by a return from the Commissary of Issues we have only 90 head of Cattle in Camp, and the troops only served for this day; Moreover that he Knows not of any supplies Coming on. It also appears by the said return that there is only 560 Barrels of Flour this I mention for your Government. I am sir Your very Hble Servt

Geo. Washington

